ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
It is noted that Response After Final filed on 8/24/2022 contains no amendments to the claims. Applicant’s arguments filed in the Response After Final on 8/24/2022 are not persuasive for the reasons discussed below.

Response to Arguments
The previously rejection(s) disclosed in the Final Office Action mailed on 8/24/2022 is incorporated herein by reference. 
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Instant claim 1 recites a polymer foam article having a continuous thermoplastic polymer matrix defining a plurality of pneumatoceles throughout the entirety of the article and on the article surface.  Applicant argues that the term ‘continuous polymer matrix’ excludes articles which have a welded series of foam cores.
This is not persuasive.
Instant claim 1 does not exclude additional components welded to the article, given that the foam article is one “having,” which is synonymous with comprising, a continuous polymer matrix having a plurality of pneumatoceles throughout the article. As stated in MPEP 2111.03(IV), the phrase ‘having’ is interpreted as an open transitional phrase. Applicant appears to be arguing that the articles of Glydon are excluded from the instantly claimed based on the definition of ‘continuous’ polymer matrix in the instant specification. However, the definition does not exclude additional components, and therefore, additional components are not excluded from the instantly claimed invention. The articles of Glydon do include a continuous polymer matrix defining a plurality of pneumatoceles; pneumatoceles are present throughout the entirety of the article; and the articles of Glydon do have pneumatoceles on the surface of the article, even if 2-ply boards are formed. A continuous polymer matrix is present; pneumatoceles are present throughout the entirety of the preshaped foam board article; and pneumatoceles are present on the article surface. Thus, the teachings of Glydon meet the instant claims. 
Furthermore, even if the claim did exclud additional components from the article, Glydon teaches that the board may be comprised of a single foam material (col. 4, ln.  27-28). A teaching of a single foam material falls in the scope of the claimed ‘continuous thermoplastic polymer matrix’ and thus Glydon reads on the instant claims, especially given that Glydon shows and teaches that closed cells are present throughout the foam material, again, which is expressly disclosed as including ‘single foam material,’ which would necessarily be a “continuous polymer matrix defining a plurality of pneumatoceles throughout the entirety of the article, and Glydon expressly teaches that closed cells are present on the surface of the article, which is the only surface that interfaces with the air.
It will be further made of note that “welded” articles aren’t excluded from the instantly claimed invention. A “continuous” thermoplastic polymer matrix is present in Glydon, when the inner and outer core differ only be density, regardless of whether the cores are laminated together. A foam article having inner core of, for example, polyethylene foam having a lower density (which is expressly disclosed in Glydon) laminated to an outer layer of identical polyethylene foam having a higher density (which is expressly disclosed in Glydon) will necessarily have a continuous polymer foam matrix defining pneumatoceles throughout the entirety of the foamed article. Glydon also specifically teaches that closed cells are present on the article surface. Applicant has provided neither explanation nor evidence demonstrating that two identical foams, differing only in density, welded together would not result in a “continuous polymer matrix defining pneumatoceles” throughout the entirety thereof. This is especially true given the recitation in claim 2 that compressed pnematoceles, which necessarily results in an increased density, are present on the surface of the instantly claimed article. In other words, the structure shown and disclosed in Glydon is identical to that of the instant claims, with a “compressed foam” being present on an outer layer and a lower density foam with less-compressed or non-compressed cells in the center; the structure having pneumatoceles present throughout the foamed portion of the article; wherein pneumatoceles are present on the article surface. One of ordinary skill in the art would at once envisage a foam of the same materials, as Glydon teaches the inner and outer foams made of the same materials (as expressly stated on page 3, line 4 of the Remarks filed on 8/24/2022), the inner and outer foams differing only be density.  
Even if “2 plies” are present, if the layers are made from identical foams differing only in density of the “plies,” it is unclear how this is structurally different than the foam of the instantly claims, which expressly states that compressed cells are present on the foam surface (claim 2 and specification), which would necessarily result in the same structure as identical foam layers of different densities being laminated on each other. The result is still a foam matrix with pneumatoceles present throughout the foam matrix.
It is also unclear what Applicant’s are attempting to argue in the first full paragraph on page 3 of the Remarks filed on 8/24/2022. Clarification is respectfully requested if this argument is made in any subsequent response. 
In summary, Glydon expressly and unambiguously states that closed cells are present on the surface of the article, and Glydon teaches, at column 4, lines 27-28, that a single foam is used in embodiments of the articles of Glydon. This single foam is a continuous matrix defining closed cells, which are pneumatoceles, throughout the entirety thereof.  Glydon expressly states that the foams of the invention, including the single foam disclosed at column 4, lines 27-28, have closed cells (pneumatoceles) present on the surface of the article and throughout the entirety of the article. Contrary to Applicant’s argument in the paragraph bridging pages 2-3 of the Remarks filed on 8/24/2022, each and every disclosure of Gldyon does not require 2 plies, as Glydon expressly and unambiguously teaches embodiments using a single foam. Thjs single foam is formed into a preshaped board, which has pneumatoceles present throughout the preshape and pneumatoceles (closed cells) present on the surface. Stating that multi-plies are preferred is not a requirement, especially given an express teaching of an embodiment using a single foam (column 4, lines 27-29 of Glydon). 
Alternatively, even if two layers of identical foams (differing only in density) are laminated together to produce the foam boards, Applicant has failed to provide either explanation or evidence how such an article would not be structurally identical to a foam article made of a given polymer having compressed closed cells (compressed pneumatoceles, which necessarily means a higher density foam) on the surface of the article as recited in instant claim 2 and more spherical cells (which would necessarily mean a lower density foam), as expressly stated in ¶213 of the instant specification, towards the center of the article. Applicant has failed to explain or provide evidence demonstrating how a “continuous polymer matrix” is structurally distinct from a foam article having identical foams welded together in layers, the layers differing only in density, when the foams of each layer are made of identical polymers. Such a structure, i.e. a foamed article having a layer of compressed pneumatoceles (which is necessarily a higher density foam) on the surface and more spherical cells (and necessarily a lower density) in the core of the article, is described in paragraphs 213-214 of the instant specification.  The foam matrix and pneumatocele structure of Glydon are continuous, even if layers of foam are welded together, especially given that Glydon teaches that the foam layers are made of the same materials and that closed cells are present on the surface of the article. Applicants have provided no evidence which demonstrates the contrary. 
Stating that articles are different is not evidence in support of a such a contention. The burden is shifted to Applicants to provide factually supported objective evidence that the structures of Glydon (which are comprised of a higher density foam layer on a surface and an inner core of a lower density foam, wherein the foams are made from identical polymers differing only in density, and wherein the articles have pneumatoceles on the surface) are not structurally identical to the articles of the instantly claimed invention (the structures of which have compressed pneumatoceles on the surface, which is necessarily a layer of compressed pneumatoceles and also necessarily a higher density foam layer,  with a layer  of more spherical pneumatoceles and also necessarily a lower density foam layer, towards the center of the article, and pneumatoceles on the surface of the article. 
For the reasons provided above, Applicant’s arguments filed on 8/24/2022 are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766